—Appeals from an order of Supreme Court, Chautauqua County (Gerace, J.), entered May 10, 2002, which, inter alia, denied the motions of defendant Tiede-Zoeller, Inc. and the cross motion of defendant Jamestown Public Schools to dismiss the complaints against them.
It is hereby ordered that the order so appealed from be and the same hereby is reversed on the law without costs, the motions and the cross motion are granted and the complaints against defendants Tiede-Zoeller, Inc. and Jamestown Public Schools are dismissed.
Memorandum: Plaintiffs, various teachers and former students at the Jefferson Middle School in Jamestown, allegedly were exposed to toxic materials that caused various health problems when the school was renovated in 1992, and subsequently commenced actions to recover damages. The defendants in those actions moved for an order precluding plaintiffs from introducing certain evidence and testimony at trial for failure to respond to outstanding discovery demands. By order dated February 9, 1996, Supreme Court denied the preclusion motion and cross motions but ordered plaintiffs to provide responses to all outstanding discovery demands within 30 days. By order dated February 13, 1997, the court scheduled depositions and ordered plaintiffs to serve amended complaints and bills of *820particulars and provide supplemental interrogatory responses within 30 days after the depositions. By order dáted December 10, 1998, the court denied a further motion by defendants to dismiss the complaints for failure to comply with discovery orders and demands, but the order expressly provided that the court would reconsider dismissal of the complaints if plaintiffs failed within 60 days to establish a prima facie case by submitting evidence of each plaintiffs exposure, injury, causation of injury, and damages. The court further ordered plaintiffs to provide answers to interrogatories within 30 days and to confer with defendants’ counsel to set a schedule for the completion of discovery and the filing of a note of issue no later than July 15, 1999. The court also scheduled a hearing to be held on February 8, 1999, to determine whether counsel fees, costs and sanctions should be assessed against plaintiffs’ attorneys.
By order dated January 11, 1999, the court denied a further motion by defendants for an order striking the complaints and dismissing the actions. The court reiterated that a hearing on counsel fees, costs and sanctions would be held on February 8, 1999, and that it “may dismiss” the complaints if plaintiffs failed to establish a prima facie case by that time. The court also ordered plaintiff's to answer “all outstanding and previously unanswered” interrogatories within 30 days, and the court reiterated that discovery should be completed and a note of issue filed by July 15, 1999. The deadline of February 8, 1999 for the submission of evidence of a prima facie case and answers to interrogatories was extended to April 3, 1999. On that date, instead of complying with the previous discovery deadlines and furnishing evidence of a prima facie case, plaintiff's moved for an extension of time.
By order dated July 12, 1999, the court conditionally dismissed the complaints unless plaintiffs complied with all discovery orders and demands by August 15, 1999. The court further ordered plaintiffs’ attorneys to pay defendants’ counsel fees and costs as a sanction for frivolous conduct “undertaken primarily to delay or prolong resolution of this litigation.” By order dated May 19, 2000, the court dismissed the complaints based on its conclusion that plaintiffs had failed to comply with the earlier discovery orders and demands. The court stated that it had “no other option” but to dismiss the case and that it was doing so “with great reluctance.” While the appeals from that order were pending, plaintiff's hired new attorneys and moved for renewal or reargument. The court granted reargument on a ground not raised by plaintiff's and reinstated the complaints against three of the defendants. In the interim, we *821affirmed the original order dismissing the complaints (Andrea v E.I. DuPont DeNemours & Co., 284 AD2d 921 [2001]) and, upon the subsequent appeals of those three defendants from the order granting reargument, we reversed that order and reinstated the final order of dismissal with respect to them (Andrea v E.I. DuPont DeNemours & Co., 289 AD2d 1039 [2001], lv denied 97 NY2d 609 [2002]).
While the appeals from the order granting reargument were pending, plaintiffs commenced new actions pursuant to CPLR 205 (a), and defendant Tiede-Zoeller, Inc. (Tiede-Zoeller) moved and defendant Jamestown Public Schools (Jamestown) cross-moved to dismiss the complaints against them. Those defendants contended, inter alia, that the new actions were time-barred. The court again required plaintiffs to tender evidence of a prima facie case, inasmuch as plaintiffs had not previously provided such evidence. Upon determining that plaintiffs had tendered such evidence, the court denied the motions and cross motion and concluded that plaintiffs were entitled to commence the actions pursuant to CPLR 205 (a). The court determined that it had dismissed the prior actions only because of the failure of plaintiffs’ former attorneys to comply with discovery orders and demands, not upon the merits or for plaintiffs’ neglect to prosecute.
We reverse. CPLR 205 (a) does not apply where the former action was terminated by, inter alia, “a dismissal of the complaint for neglect to prosecute the action.” We conclude, despite the court’s statement to the contrary, that plaintiffs’ former actions were dismissed for neglect to prosecute.
It is well settled that plaintiffs who have “willful [ly] and repeated Hy] refus [ed] to obey court-ordered disclosure” are not entitled to reinstitute their actions pursuant to CPLR 205 (a) because such refusal constitutes a neglect to prosecute within the meaning of that section (Carven Assoc. v American Home Assur. Corp., 84 NY2d 927, 930 [1994]; see Flans v Federal Ins. Co., 43 NY2d 881 [1978]; MacIntosh v Bronzo, 302 AD2d 434 [2003]; Alaimo v Velco Enters., 234 AD2d 325 [1996]). CPLR 205 (a) “will normally ‘[apply to] situations in which a suit has been started but, due to an excusable mistake or a procedural defect or ineptitude of counsel or inability to obtain needed evidence, or some other cause that should not be fatal to the claim, the start has been a false one’ ” (George v Mt. Sinai Hosp., 47 NY2d 170, 179 [1979]). Contrary to the contention of plaintiffs, the failure of their former attorneys to comply with discovery orders and demands for over four years was not merely a matter of “ineptitude,” nor can it be said that there *822was a “false start” in this case. Here, the court issued five orders to comply with discovery demands over a period of four years, conditionally dismissed the actions for noncompliance, imposed monetary sanctions on counsel, and finally dismissed the complaints only after all of those measures proved unsuccessful in eliciting discovery compliance. We conclude that, under the circumstances of this case, the dismissal was predicated upon a neglect to prosecute, thus rendering the revival provisions of CPLR 205 (a) inapplicable (see Carven, 84 NY2d at 930; MacIntosh, 302 AD2d 434 [2003]; see also Francis v Elfort Realty Corp., 267 AD2d 120 [1999]; Williams v Jian Chu Yu, 207 AD2d 442 [1994]; Kelly v Rosenthal, 176 AD2d 283 [1991], lv denied 79 NY2d 751 [1991]; Benedetto v Hodes, 112 AD2d 393 [1985]). We therefore reverse the order, grant the motions of Tiede-Zoeller and the cross motion of Jamestown and dismiss the complaints against them.
In light of our determination, we do not address defendants’ remaining contentions.
All concur except, Pine, J.P., and Gorski, J., who dissent in part and vote to modify in accordance with the following memorandum.